Name: 2002/246/EC: Commission Decision of 27 March 2002 amending Decisions 2001/730/EC and 2001/854/EC on the Community's financial contribution to the Member States' TSE monitoring programmes for 2002 (notified under document number C(2002) 1266)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  health;  agricultural policy;  agricultural activity;  European construction
 Date Published: 2002-03-28

 Avis juridique important|32002D02462002/246/EC: Commission Decision of 27 March 2002 amending Decisions 2001/730/EC and 2001/854/EC on the Community's financial contribution to the Member States' TSE monitoring programmes for 2002 (notified under document number C(2002) 1266) Official Journal L 084 , 28/03/2002 P. 0065 - 0068Commission Decisionof 27 March 2002amending Decisions 2001/730/EC and 2001/854/EC on the Community's financial contribution to the Member States' TSE monitoring programmes for 2002(notified under document number C(2002) 1266)(2002/246/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 24(5) and (6) thereof,Whereas:(1) Commission Decision 2001/730/EC(3) establishes the list of programmes for the monitoring of TSE qualifying for a financial contribution from the Community in 2002, as well as the proposed rate and amount of the contribution for each programme. All Member States' BSE and scrapie monitoring programmes are included in that list.(2) Commission Decision 2001/854/EC(4) approved the TSE monitoring programmes presented for 2002 by the Member States.(3) The Scientific Steering Committee (SSC) in its opinion of 18 and 19 October 2001 on the safety of small ruminant products should BSE in small ruminants become probable/confirmed recommended that a survey on the incidence of TSEs in small ruminants should urgently be carried out with the available rapid tests using a statistically sound sample design and size.(4) In response to this recommendation, Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(5), as last amended by Commission Regulation (EC) No 270/2002(6), sets out a new programme for the monitoring of scrapie in ovine and caprine animals to apply from 1 April 2002. Under the new monitoring programme, the numbers of healthy slaughter and dead-on-farm animals to be tested are substantially increased.(5) Regulation (EC) No 999/2001 also removes certain derogations formerly afforded to Austria and Finland from the requirements to test certain target groups of animals, following the confirmation of the first BSE cases in those Member States. Austria and Finland have both requested an increase in the funding allocated to them for TSE monitoring under Decisions 2001/730/EC and 2001/854/EC.(6) In view of the expanded TSE monitoring programme introduced by Regulation (EC) No 999/2001, it is necessary to revise the maximum amount of financial participation by the Community for each programme, as set out in Decisions 2001/730/EC and 2001/854/EC.(7) The estimates of the maximum amount of Community financing allocated to each programme may have to be adjusted during the implementation of the programmes in order to take account of the actual needs of each Member State. The review should however be carried out without increasing the total amount of contribution by the Community.(8) The computerised monthly report on progress of the programmes and costs incurred as laid down in the Annex to Decision 2001/854/EC should be adapted to reflect the latest amendments to Annex III to Regulation (EC) No 999/2001, made by Regulation (EC) No 270/2002, which abolishes the derogatory sampling regime previously established for Member States with a small ovine and caprine population.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2001/730/EC is amended as set out in Annex I to this Decision.Article 2Decision 2001/854/EC is amended as follows:1. In Article 1(2) "EUR 4850000" is replaced by "EUR 4887000".2. In Article 2(2) "EUR 2860000" is replaced by "EUR 2892000".3. In Article 3(2) "EUR 20710000" is replaced by "EUR 21077000".4. In Article 4(2) "EUR 1300000" is replaced by "EUR 1851000".5. In Article 5(2) "EUR 10700000" is replaced by "EUR 11240000".6. In Article 6(2) "EUR 34900000" is replaced by "EUR 35361000".7. In Article 7(2) "EUR 10630000" is replaced by "EUR 11136000".8. In Article 8(2) "EUR 10850000" is replaced by "EUR 11379000".9. In Article 10(2) "EUR 5800000" is replaced by "EUR 6104000".10. In Article 11(2) "EUR 1640000" is replaced by "EUR 3325000".11. In Article 12(2) "EUR 2750000" is replaced by "EUR 2874000".12. In Article 13(2) "EUR 500000" is replaced by "EUR 1329000".13. In Article 14(2) "EUR 600000" is replaced by "EUR 651000".14. In Article 15(2) "EUR 5560000" is replaced by "EUR 6100000".15. Article 16 is replaced by the following: "Article 16The financial participation by the Community for the programmes approved in Articles 1 to 15 shall be at the rate of 100 % of the cost (VAT excluded) of the test-kits up to a maximum of 15 EUR per test-kit for tests carried out- between 1 January and 31 March 2002 in animals referred to in Annex III, Chapter A, Part I, points 2, 3 and 4 and Part II, points 2, 3 and 4 of Regulation (EC) No 999/2001,- between 1 April and 31 December 2002 in animals referred to in Annex III, Chapter A, Part I, points 2, 3 and 4 and Part II, points 2 and 3 of Regulation (EC) No 999/2001,and up to the maximum amounts of money specified in this Decision individually for each programme."16. In Article 17, the existing unnumbered paragraph becomes paragraph 1 and the following paragraph 2 is added: "2. The maximum amounts of financial participation by the Community for each monitoring programme may be reviewed in the light of the reports referred to in paragraph 1(b) and (c). However, the total contribution by the Community shall not exceed EUR 120556000."17. The Annex is amended as set out in Annex II to this Decision.Article 3The present Decision shall apply from 1 April 2002.Article 4This Decision is addressed to the Member States.Done at Brussels, 27 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 274, 17.10.2001, p. 20.(4) OJ L 318, 4.12.2001, p. 54.(5) OJ L 147, 31.5.2001, p. 1.(6) OJ L 45, 15.2.2002, p. 4.ANNEX IThe Annex to Decision 2001/730/EC is replaced by the following: "ANNEXList of programmes for the monitoring of TSEMaximum amount of the Community financial contribution>TABLE>"ANNEX IIThe Annex to Decision 2001/854/EC is replaced by the following: "ANNEX>PIC FILE= "L_2002084EN.006803.TIF">"